DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 07/27/2020 and 06/04/2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On pages 3-5, paragraph numbering for paragraphs [0010]-[0024] include an extraneous “0,”
In paragraph [0042], line 7, “is not know” should read “is not known”
In paragraph [0049], line 1, “three type of” should read “three types of”
Throughout paragraph [0068], “Regex Rules” should be referred to with its element number, 425.
Appropriate correction is required.

Claim Objections
Claims 6, 7, 9, 10, 11, 17, 18, 20, 21, and 22 objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 12, 23-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite "analyzing a set of documents comprising 
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions ("at least one processor; and at least one memory including computer program code [Claim 12]," "non-transitory computer-readable medium encoding instructions [Claim 24]," and "computer program, embodied on a non-transitory computer readable medium [Claim 26]") amount to no more than generic computer parts. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 3 and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite "providing a report comprising the extracted information to a user, wherein the report comprises at least one new semantic vector rule". The claim 
This judicial exception is not integrated into a practical application because the claimed elements for performing these functions amount to no more than generic computer parts. With respect to claim 3, although the specification does provide particular structure to integrate the limitations of claim 1 into a practical application (see analysis on claim 1 above), the specification only provides a generic server in [0081] to perform the function of “providing a report” in claim 3. The claimed elements for performing the function of claim 14 ("at least one processor; and at least one memory including computer program code” [see analysis for claim 12 above]) likewise amounts to no more than generic computer components. Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because , as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 4 and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite “displaying the report comprising the extracted information to the user.” The claim elements under their broadest reasonable interpretation cover the displaying information. This element is a mental process and can be performed in the human mind or can be done by hand with pen and paper (see MPEP § 2106.04(a)(2), subsection III).

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because , as discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer elements to perform the claimed elements amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claims 2, 5 and 8 are rejected under 35 U.S.C. 101 due to dependence on claims 1, 4, and 3 respectively.

Claims 13, 16, and 19 are rejected under 35 U.S.C. 101 due to dependence on claims 12, 15, and 14, respectively.

Claim 25 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent per se (see MPEP § 2106, subsection I). The specification provides no structure or medium for the “computer program product” and thus the claim can include transitory forms of signal transmission. The further recitation of “instructions” in claim 25 only serves to limit the content carried by the program product. As understood in light of the specification, the broadest reasonable interpretation of claim 25 encompasses signals which are not within one of the four statutory categories of invention. See MPEP 2106.03 I. It is suggested that claim 25 be amended to recite a “non-transitory” computer program product to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 12-16, 19, and 23-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Feldman, et. al. (Document ID US 2014/0082003 A1), hereinafter Feldman.

Regarding claim 1, Feldman teaches a method, comprising
	analyzing a set of documents comprising a plurality of text (Spec, page 1, [0010], lines 2-4); 
extracting information from the plurality of text (Spec, page 2, [0037], lines 1-3) based on one or more semantic vector rules (Spec, page 4, [0060], lines 1-6 – the parser uses semantic rules to extract the information from documents; Spec, page 4, [0057], lines 1-7 - the relation instances correspond to vectors as they represent meaningful relationships between lexical entities); and 
updating the one or more semantic vector rules to include at least one new semantic vector rule (Spec, page 4, [0058], lines 1-2 – relations detected by the parser are analyzed for recurring patterns of relations, and then a new rule is created from the detected pattern in [0059], lines 1-2) based on a semantic rule state evaluation (Spec, page 4, [0054], lines 1-11; [0055], lines 1-2; [0057], lines 1-2 - parsing the documents to determine relations is evaluation of text using semantic rules. Figure 3 shows the generic parser uses a generic rulebook 320).

Regarding claim 2, Feldman further teaches wherein the semantic rule state evaluation is based on shared context (Spec, page 4, [0054], lines 7-11 – the parsing is done using a generic parser or domain-specific parsing across all documents, which can be considered a shared context).

Regarding claim 3, Feldman further teaches providing a report comprising the extracted information to a user (Spec, page 5, [0084], lines 2-5 - the results of the analyzing and automatic relation clustering can be considered a report), wherein the report comprises at least one new semantic vector rule (Spec, page 5, [0084], lines 2-5 – the results comprise the automatic relation clusters which form the new relation extraction rules; the relation clusters are comprised of relation instances which correspond to vectors as described above). 

Regarding claim 4, Feldman further teaches displaying the report comprising the extracted information to the user (Spec, page 5, [0084], lines 2-5 - the human assistant must view the results to edit them, therefore the results must be displayed to the human assistant).

Regarding claim 5, Feldman further teaches wherein the displaying of the report occurs after the analyzing of the plurality of text (Spec, page 5, [0084], lines 2-5 - the automatic relation clustering is the result of the analysis and therefore must come after the analysis of the plurality of text documents).

Regarding claim 8, Feldman further teaches wherein the report comprises a trace back illustrating the one or more semantic rules used to extract theWO 2019/051064PCT/US2018/049716 26 information (Spec, page 5, [0084], lines 2-5 - the automatic relation clustering can be considered a trace back as it shows the relation patterns used to make the new rules).

Regarding claims 12, 24, 25, and 26, the claims are directed to, respectively: an apparatus comprising at least one processor; and at least one memory including computer program code; a non-transitory computer-readable medium encoding instructions; a computer program product, and a computer program, embodied on a non-transitory computer readable medium which: cause the apparatus/hardware/processor or a process to perform the features presented in the claimed method of claim 1. Feldman teaches an apparatus comprising these elements (Spec, page 2, [0026], lines 2-7) for performing the method of claim 1, therefore claims 12, 24, 25, and 26 are rejected under the same grounds.  
Regarding claim 23, Feldman teaches the apparatus described above with respect to claims 12, 24, 25, and 26. The elements of claim 23, an apparatus, comprising:
means for analyzing a set of documents comprising a plurality of text; 

means for updating the one or more semantic vector rules to include at least one new semantic vector rule based on a semantic rule state evaluation are interpreted under 35 U.S.C 112(f) as the computer hardware in paragraph [0084] and the algorithm structure in Figure 4 that causes the computer to perform the claimed functions. As these same functions are performed in claims 12, 24, 25, and 26, claim 23 is rejected on the same grounds as claims 12, 24, 25, and 26 detailed above.

Regarding claim 13, claim is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 2and is rejected under the same grounds.

Regarding claim 14, claim 14 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 3 and is rejected under the same grounds.

Regarding claim 15, claim 15 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 4 and is rejected under the same grounds.

Regarding claim 16, claim 16 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 5 and is rejected under the same grounds.

Regarding claim 19, claim 19 is directed to an apparatus (detailed with respect to claim 12 above) corresponding to the claimed method of claim 8 and is rejected under the same grounds.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Drennan et.al. (Document ID US 2015/0205863 A1) teaches a system for evaluating and mining text data in insurance applications including automatically detecting semantic events using semantic rules and updating a database with the detected event.
Coulet et. al. (Document ID US 2013/0073571 A1) teaches methods to develop an ontology by extracting and normalizing common relationships from text.
Brun et. al. (Document ID US 2009/0204596 A1) teaches a system and method for processing text involving using extracted information to identify relationships between entities and attributes.
Curin et. al. (Doc ID WO 2016/200902 A2) teaches a system for text processing which analyzes text to identify semantic patterns.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PARKER LEANNZA MAYFIELD/Examiner, Art Unit 2655      

/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655